DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-10, 13, 19, 21, 22 and 24-28.

Applicants' arguments, filed 07/19/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 19, 21, 22 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites in the fifteenth line “d-spacing (interlayer spacing between sheets).” The claim is indefinite since it is unclear whether the limitation within the parenthesis is part of the claimed invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “each of the first malodor suppressant and the second malodor being a compound or mixture”, and the claim also recites “each of the first malodor suppressant and the second malodor suppressant is selected from the group consisting of a mixture of…a mixture of …a mixture of … and a mixture of …” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-8, 13, 19, 21, 22 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bureiko et al. (US 2008/0010754, Jan. 17, 2008) in view of Warr et al. (US 2009/0226389, Sep. 10, 2009), Lim et al. (US 2006/0260072, Nov. 23, 2006), and Yang et al. (US 2006/0078528, Apr. 13, 2006).
	Bureiko et al. disclose wherein hair colourant products are designed such that the composition has a certain required viscosity. This is either achieved by providing the dye composition or the oxidizing composition as a thickened formulation. The thicken formulation can be achieved by the use of a gel network system which provides the desired thickness to either the dye composition or the oxidizing composition or, preferably, both compositions. Numerous surfactants can be used; however, these surfactants can also further contribute to sensory scalp irritation (¶ [0007]). The use of carbonate has been described in the art to reduce the amount of irritating ammonia odor (¶ [0008]). It has been found that oxidative hair colouring compositions comprising an oxidizing agent, an alkalizer, and a specific gel network thickening system, preferably utilized with carbonate at pH 9.5 and below, can be formulated as stable thickened cream systems with minimum sensory scalp irritation on application (¶ [0011]). Bureiko et al. disclose a hair colouring or bleaching composition comprising two component compositions (i) and (ii), which are mixed prior to application to the hair (¶ [0013]). Component part (i), also referred to as the developer, comprises at least one source of an oxidizing agent and at least one gel network thickening system (¶ [0019]). Suitable oxidizing agents include hydrogen peroxide (¶ [0021]). Component part (i) comprises from about 0.1% to about 20% by weight of the oxidizing agent (¶ [0023]). Component part (ii) comprises at least one alkalizer (¶ [0036]). Suitable alkalizers include ammonia (¶ [0037]). The gel network thickening system comprises (A) at least one nonionic HLB surfactant or amphiphile having an HLB of 6 or less and having a melting point of at least 30⁰C and (B) at least one non-ionic surfactant having an HLB of 7 or more, wherein the surfactant ratio (B)/(A) is below 0.10 (¶ [0024]). Suitable low HLB surfactants (A) include cetyl, stearyl, and behenyl alcohols (i.e. fatty alcohol) (¶ [0028]). Suitable non-ionic surfactants (B) include polyoxyethylene alkyl ethers (¶ [0030]). Suitable polyoxyethylene alkyl ethers include those having at least about 20 to 200 ethylene oxide units, for example ceteareth-25 and steareth-100 (¶ [0031]). The composition may comprise a total amount of gel network forming surfactants of from about 0.5% to about 30% (¶ [0035]). The composition may further comprise additional ingredients which include solvents and additional surfactants. The additional ingredients may be present in component part (i) and/or component part (ii) (¶ [0042]). Additional surfactants include anionic surfactants and cationic surfactants (¶ [0051]). Suitable solvents include water (¶ [0062]). Upon mixing the component parts (i) and (ii), the resultant hair colouring or bleaching composition may have a viscosity of from 1000 to 60000 cPs (¶ [0069]). The composition is usually sold in kits comprising, in individually packaged components such as separate containers, a dye component comprising oxidative dye and alkalizing agent (i.e. component (ii)); and a developer component comprising component part (i) (¶ [0064]). A method of colouring and/or bleaching the hair is a sequential oxidative hair colouring or hair bleaching method comprising the steps of at least two sequential oxidative hair colour or hair bleaching treatments wherein the time period between each treatment is from 1 to 60 days. The time that the composition is retained on head may be less than about 20 minutes (¶ [0072]). The consumer then rinses his/her hair thoroughly with water and allows it to dry and/or styles the hair as usual (¶ [0071]). 
	Bureiko et al. differ from the instant claims insofar as not disclosing wherein the composition comprises a first and a second malodor suppressant, both being compounds having a distribution coefficient logP of 3 or more and a molecular weight of between 100 and 400. 
	However, Warr et al. disclose an aqueous oxidant for coloring or bleaching the hair comprising 0.05 to 2% of at least one perfume (abstract). The great majority of commercial hair bleaching or coloring compositions contain ammonia and it is advisable to find solution for masking its odor (¶ [0027]). Perfumes have been used to mask the odor of ammonia generated when hair is treated with ammonia-based compositions (¶ [0031]). The perfume consists of conventional olfactory substances and solvents, such as isopropyl myristate (¶ [0066]). Suitable olfactory substances include galaxolide (¶ [0070]) and habanolide (¶ [0168]). The amount of perfume to be used in the oxidant must be sufficient to mask the odor of ammonia when it is mixed with an activator or a colorant (¶ [0078]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.05 to 2% isopropyl myristate, galaxolide (i.e. 3,4,6,7,8-hexahydro-4,6,6,7,8,8-hexamethyl-cyclopenta[g]benzopyran), and habanolide (i.e. oxacyclohexadec-12/13-en-2-one into component part (i) of Bureiko et al. in order to mask the odor of ammonia as taught by Warr et al. since the composition of Bureiko et al. comprises ammonia and ammonia has an irritating odor as taught by Bureiko et al. 
In regards to Bureiko et al. disclosing using carbonate to reduce the amount of irritating ammonia odor, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Furthermore, it would have also been obvious to have substituted carbonate for isopropyl myristate, galaxolide and habanolide since substituting equivalents known for the same purpose is obvious. See MPEP 2144.06. 
In regards to instant claim 1 reciting a first malodor suppressant and a second malodor suppressant and wherein the first malodor suppressant and the second malodor suppressant are different, instant claim 1 recites wherein the first malodor suppressant and the second malodor suppressant are each selected from a mixture of isopropylmyristate, galaxolide, and habanolide, a mixture of isopropylmyristate and galaxolide, a mixture of isopropylmyristate and habanolide, and a mixture of galaxolide and habanolide. Combining any two of these mixtures is no different than incorporating isopropylmyristate, galaxolide, and habanolide. As such, the claim limitation is still obvious from the prior art. 
	In regards to instant claim 1 reciting wherein the first and second malodor suppressant both having compounds having a distribution coefficient logP of 3 or more and a molecular weight of between 100 and 400, isopropyl myristate has a molecular weight of 270.451 g/mol and a logP (oct/wat) of 7.253, galaxolide has a molecular weight of 258.4 g/mol and a logP (oct/wat) of 4.53, and habanolide has a molecular weight of 238.37 and a logP (oct/wat) of 5.02. 
	The combined teachings of Bureiko et al. and Warr et al. do not disclose wherein components (i) and (ii) are mixed in a ratio ranging from 5:1 to 1:5.
	However, Lim et al. disclose wherein if a 6 percent hydrogen peroxide solution is used as oxidizing agent, the weight ratio of hair coloring composition and developer composition is 5:1 to 1:5 (¶ [0051]). The term hair coloring composition refers the composition comprising oxidation dyes. The term developer composition refers to the composition comprising an oxidizing agent (¶ [0014]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have mixed component (i) and (ii) of Bureiko et al. in a ratio ranging from 5:1 to 1:5 since component (i) may comprise 6 percent hydrogen peroxide as the oxidizing agent and it was known in the art that if a 6 percent hydrogen peroxide solution is used as oxidizing agent, the weight ratio of hair coloring composition and developer composition is 5:1 to 1:5 as taught by Lim et al.
	In regards to instant claim 1 reciting a gel-network system consisting of multi-lamellar sheets or vesicles or both with d-spacing between 5 nm and 50 nm, the instant specification discloses on page 9, lines 31-32 wherein the gel network system comprises a fatty alcohol and a non-ionic surfactant. Page 8, line 4 discloses wherein suitable fatty alcohols include cetyl alcohol and line 22 discloses wherein suitable non-ionic surfactants include steareth-100. Bureiko et al. disclose substantially the same fatty alcohol and non-ionic surfactant as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude the gel network thickener system of Bureiko et al. consists of multi-lamellar sheets or vesicles or both with d-spacing between 5 nm and 50 nm like the claimed invention.
	Furthermore, Yang et al. disclose a hair conditioning composition forming a lamellar gel matrix, wherein the d-spacing of the lamellar layers is in the range of 33 nm or less and wherein the composition has a yield stress of about 30 Pa or more (abstract). The d-spacing and the yield stress deliver improved wet conditioning benefits especially improved slippery feel during the application to wet hair compared to compositions having a larger d-spacing and/or smaller yield stress (¶ [0026]). 
	Accordingly, it would have been prima facie obvious to one of ordinary to have formulated the gel-network thickener system of Bureiko et al. to have a d-spacing in the range of 33 nm or less since such d-spacing improves wet conditioning benefits as taught by Yang et al. 
In regards to instant claim 1 reciting a first and a second aqueous component, Bureiko et al. disclose wherein each component part (i) and (ii) may comprise water. Therefore, a first and a second aqueous component is obvious. 
In regards to instant claim 1 reciting wherein the first component (i) or the second component (ii) or both comprise less than 2% of anionic surfactants other than phosphate esters and less than 2% of cationic surfactants, Bureiko et al. disclose wherein additional surfactants such as anionic surfactants and cationic surfactants are optional. Therefore, component (i) and component (ii) both comprising less than 2% of anionic surfactants other than phosphate esters and less than 2% of cationic surfactants is obvious. 
In regards to instant claim 1 reciting wherein a mixture of the first aqueous component and the second aqueous component with the first and second malodor suppressants exhibits a decrease of the amount of gaseous ammonia released relative to a mixture of the first aqueous component and the second aqueous component without the first and second malodor suppressants, as discussed above, it would have been obvious to have incorporated the claimed first and second malodor suppressants into the composition of Bureiko et al. Therefore, the composition of the prior art would necessarily exhibit a decrease of the amount of gaseous ammonia released relative to a mixture of the first aqueous component and the second aqueous component without the first and second malodor suppressants.
	In regards to instant claim 2 reciting wherein the second aqueous component comprises a gel-network-system, Bureiko et al. disclose wherein the dye composition, the oxidizing composition, or both may be thickened with a gel network system. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the gel network thickener to component part (ii) since Bureiko et al. disclose wherein a dye composition may also or alternatively be thickened with a gel network system. 
In regards to the amount of fatty alcohol and non-ionic surfactant in claims 5 and 8, Bureiko et al. disclose wherein the surfactant ratio (B)/(A) is below 0.10 and wherein  the total amount of gel network forming surfactants is from about 0.5% to about 30%. Such disclosure makes the claimed amount obvious. For example, it would have been obvious to have a composition comprising non-ionic surfactant (B) present at 1% and fatty alcohol (A) present at 12%, such that the total amount of gel network forming surfactants is 13%, which is within about 0.5% to about 30%, and the surfactant ratio (B)/(A) is 0.08, which is below 0.10.
In regards to instant claim 13 reciting wherein the first and second malodor suppressant forms a solution upon mixing, the instant specification discloses on page 35 an embodiment comprising isopropyl myristate, galaxolide, habanolide. Therefore, since the prior art disclosed substantially the same malodor suppressants as the claimed invention, one of ordinary skill in the art would reasonably conclude that isopropyl myristate, galaxolide, and habanolide are liquid at 23⁰C and 1013 mbar and forms a solution upon mixing.

2.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bureiko et al. (US 2008/0010754, Jan. 17, 2008) in view of Warr et al. (US 2009/0226389, Sep. 10, 2009), Lim et al. (US 2006/0260072, Nov. 23, 2006), Yang et al. (US 2006/0078528, Apr. 13, 2006), and further in view of Bowes et al. (US 2003/0226217, Dec. 11, 2003).
	The teachings of Bureiko et al., Warr et al., Lim et al., and Yang et al. are discussed above. Bureiko et al., Warr et al., Lim et al., and Yang et al. do not disclose wherein the composition comprises a phosphate ester compound.
	However, Bowes et al. disclose a composition suitable for dyeing and bleaching hair comprising a phosphate ester compound and an oxidizing agent (abstract). A phosphate ester compound provides suitable rheology to a bleaching composition. It can also improve the color uptake, gray coverage and color evenness of dyeing compositions. Additionally, it can improve the efficiency of the dyeing process so that less dye can be used for the same benefit, thereby reducing the cost of the formulation (¶ [0007]). The composition preferably comprise about 0.2 to about 20% by weight of the total composition, of the phosphate ester compound (¶ [0040]). Suitable phosphate ester compounds include a mixture of dicetyl phosphate and ceteth-10 phosphate (¶ [0051]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.2 to about 20% of a mixture of dicetyl phosphate and ceteth-10 phosphate into the composition of Bureiko et al. since a phosphate ester compound provides many benefits such as improved color uptake, gray coverage and color evenness of dyeing compositions and efficiency of the dyeing process so that less dye can be used as taught by Bowes et al. 


Response to Arguments
Applicant argues that a POSITA would not be motivated to combine Burieko with Warr since Burieko describes his inventive oxidative dye composition that is devoid of ammonia. Burieko does not deal with attempts to quell somehow an ammonia odor from an aqueous ammonia solution while Warr attempts to quell an ammonia odor by masking the perfume. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. The composition of Burieko is not devoid of ammonia. Burieko discloses in paragraph [0037] wherein part ii) of the composition comprises at least one alkalizer, preferably ammonia. Burieko also discloses in example 8 a composition with ammonia. Burieko further discloses in paragraph [0005] wherein ammonia has an unpleasant odor. Therefore, one of ordinary skill in the art would have combined Burieko with Warr since Warr attempts to quell an ammonia odor. As such, Applicant’s argument is unpersuasive. 

Applicant argues that a POSITA would realize that Burieko discloses elimination of the ammonia ingredient and would act like Burieko has done and eliminate ammonia from Warr. Having eliminated ammonia, she would have no need to add Warr’s perfume. The result, therefore, is that Burieko leads POSITA away from Applicant’s invention when the entire disclosure of Burieko is impacted against Warr. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Applicant’s argument is merely an assumption. Also, as discussed above, Burieko does disclose ammonia. Therefore, one of ordinary skill in the art would have combined Burieko with Warr since Warr attempts to quell an ammonia odor. As such, Applicant’s argument is unpersuasive.

Applicant argues that Warr requires the presence of an ester and an α,β unsaturated ketone to mask ammonia. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Warr does not require the presence of an ester and an α,β unsaturated ketone to mask ammonia. Warr in the abstract discloses wherein the perfume contains 5 to 100% of olfactory substances having at least one ester group and 0 to 95% of olfactory substances having at least one alpha, β-unsaturated ketone group. Since the perfume may comprise 0% of least one alpha, β-unsaturated ketone group, Warr does not require the presence of an ester and an α,β unsaturated ketone to mask ammonia and Applicant’s argument is unpersuasive.

Applicant argues that Warr does not teach or suggest that his combination of an ester and α,β unsaturated ketone would act as a suppressant to decrease the amount of gaseous ammonia released by an oxidative dye composition. The POSITA would conclude that Warr is stating that the perfume covers up the ammonia smell. The ammonia is still present. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Warr does not disclose wherein an α,β unsaturated ketone is required. Also, in regards to instant claim 1 reciting wherein a mixture of the first aqueous component and the second aqueous component with the first and second malodor suppressants exhibits a decrease of the amount of gaseous ammonia released relative to a mixture of the first aqueous component and the second aqueous component without the first and second malodor suppressants, as discussed in the rejection, it would have been obvious to have incorporated the claimed first and second malodor suppressants into the composition of Bureiko et al. Therefore, the composition of the prior art would necessarily exhibit a decrease of the amount of gaseous ammonia released relative to a mixture of the first aqueous component and the second aqueous component without the first and second malodor suppressants. Although, the prior art does not disclose incorporating the first and second malodor suppressants to reduce ammonia, it is not necessary for the prior art to disclose the same motivation to combine as Applicant. See MPEP 2144 IV. As such, Applicant’s argument is unpersuasive. 

Applicant argues that the gaseous ammonia increase caused by isopropyl myristate alone would lead POSITA to abandon such an inquiry even if she were to consider the possibility of gaseous ammonia reduction instead of simply masking the ammonia smell by adding a heavy, overpowering olfactory scent such as Warr describes.
The Examiner does not find Applicant’s argument to be persuasive. Applicant discloses on page 1, lines 33-35 wherein it is desirable to have a composition which has reduced or eliminated detectable ammonia odor. Although Table 2 of the instant specification shows wherein more ammonia is released with GN with IPM, Applicant has not shown wherein the amount of ammonia release with GN with IPM is statistically significant over GN with Galaxolide/IPM such that GN with Galaxolide/IPM is shown to be unexpected and advantageous. One of ordinary skill in the art would reasonably expect GN with Galaxolide/IPM and GN with IPM to release different amounts of ammonia since they are different compositions. Applicant has not shown wherein this difference is statistically significant such that using GN with Galaxolide/IPM is unexpected. Table 3 of the instant specification shows panelists rating the ammonia smell of various compositions. A rating of 0 means no ammonia smell. Table 3 shows wherein GN with IPM has a rating of 0.5. Thus, very little ammonia is detected with GN with IPM. Applicant has not shown wherein GN with Galaxolide/IPM has a better rating than GN with IPM such that the amount of ammonia suppressed by GN with Galaxolide/IPM is statistically significant. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Applicant has discovered that the combination of at least two different compounds having a logP of 3 or greater and selected from isopropyl myristate, galaxolide, habanolide or mixtures thereof suppresses the release of gaseous ammonia from an oxidative dye composition.
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown this. Table 2 of the instant specification shows wherein GN with Galaxolide/IPM releases more ammonia than GN with Galaxolide. Also, there is no showings with habanolide. Therefore, Applicant’s argument is unpersuasive.

Applicant argues that logP of 3 or greater enables these compounds to partition preferentially into octanol and away from water. The kind of dual fold partition achieves reduction in the gaseous ammonia release. Warr’s exemplified compounds are a mix of those with logP below 3 and above 3.
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein logP of 3 or greater enables these compounds to partition preferentially into octanol and away from water and the kind of dual fold partition achieves reduction in the gaseous ammonia release. Therefore, Applicant’s argument is merely a speculation and not persuasive. 

 Applicant argues that the secondary references do not correct the deficiencies of Burieko and Warr.
The Examiner submits that arguments with regards to Burieko and Warr have been addressed above and are unpersuasive.

Applicant argues that the five references must have a common theme to support motivation to combine. The theme cannot merely be an oxidative dye composition. 
The Examiner does not find Applicant’s argument to be persuasive. MPEP 2141.01 states wherein in order for a reference to be proper for use in an obviousness rejection, the reference must be an analogous art to the claimed invention. Applicant has not explained how the references used in the rejection are not analogous art. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 1-10, 13, 19, 21, 22 and 24-28 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612